Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 1 of 18 PageID 1115




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

 v.                                       Case No. 3:20-cr-86-TJC-JBT

 JAMES F. PORTER, JR.,
 SEAN PORTER, et al.


       UNITED STATES’ MOTION TO STRIKE CERTAIN OPINIONS
  OF ELIZABETH SHAW, AND TO STRIKE OPINIONS OF C. ROSS BERRY

       The United States hereby moves to strike certain of the opinions of Elizabeth

 Shaw, and to strike the opinions of C. Ross Berry, both experts proffered by

 Defendants James F. Porter, Jr. and Sean Porter.

       Shaw, a health care attorney in private practice, proposes to opine on several

 topics that are not the proper subject of expert testimony because they are little more

 than legal opinions or legal advocacy. For example, she proposes to testify that “[t]he

 fraud claims described in the Indictment appear to be no more than, at most, a

 possible breach of contract by the Rural Hospitals” (Shaw Report at 19) and that

 laboratories have no legal responsibility to make determinations of medical necessity

 in connection with submitting claims to insurance payors. Id. at 10. At other points,

 her report reads like the legal briefs previously by filed the Porters and other

 defendants: “There was no intent by James Porter, HLP or Pinnacle to conceal the

 identity of Pinnacle as the reference laboratory that performed the laboratory testing

 for the Rural Hospitals” (id. at 19), and “[t]he record does not contain evidence of
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 2 of 18 PageID 1116




 Pinnacle or HLP or James Porter or Sean Porter implementing any scheme or

 artifice to conceal the nature of laboratory services provided by Pinnacle or billed by

 the Rural Hospitals.” Id. at 20. None of this amounts to “scientific, technical or other

 specialized knowledge [that] will help the trier of fact to understand the evidence or

 determine a fact in issue,” Fed. R. Evid. 702(a), and much of it directly contravenes

 Fed. R. Evid. 704, which explicitly prohibits an expert in a criminal case from

 opining on whether the defendant had the requisite mental state to commit the

 crime.

          With regard to other opinions, Shaw either lacks the qualifications to offer

 them, or fails to explain them or provide any basis on which the Court could find

 them reliable. For example, Shaw opines that “[t]he Rural Hospitals did not

 misrepresent the identity of the reference laboratories.” Shaw Report at 9. Although

 the question whether the rural hospitals’ claims to insurance payors contained

 material misrepresentations is a proper subject of expert testimony, Shaw, who

 appears to lack any experience with health insurance claims, is just not qualified to

 weigh in on this subject.

          As for Berry, he simply does not offer anything that could reasonably be called

 an “expert opinion.” In his three-and-a-half page report, Berry expresses no

 statement in the form of an opinion, supplies virtually no basis for the meager and

 anodyne statements he does set forth, and provides no hint of what scientific,

 technical, or specialized knowledge he possesses that will assist the trier of fact in

 understanding the evidence or determining any facts in issue. Berry should not be
                                              2
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 3 of 18 PageID 1117




 permitted to cloak his testimony at trial, whatever it might consist of, in the guise of

 an “expert opinion.”

 I.    LEGAL STANDARD

       A.     Federal Rule of Evidence 702

       Federal Rule of Evidence 702 provides:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise
       if:

       (a) the expert’s scientific, technical, or other specialized knowledge will
       help the trier of fact to understand the evidence or to determine a fact in
       issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the
       facts of the case.

 Rule 702 requires the trial court to act as a “gatekeeper” to ensure that speculative

 and unreliable opinions do not reach the jury. Daubert v. Merrell Dow Pharms., 509

 U.S. 579, 589 n.7, 597 (1993). The critical gatekeeping function “inherently requires

 the trial court to conduct an exacting analysis of the foundations of expert opinions to

 ensure they meet the standards for admissibility under Rule 702.” United States v.

 Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (en banc) (internal quotation and

 citation omitted) (emphasis in original).

       As this Court has recognized, to be admissible, expert testimony must satisfy

 three requirements:

                                             3
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 4 of 18 PageID 1118




        First, the expert must be qualified to testify competently regarding the
        matter he or she intends to address. Second, the methodology used
        must be reliable as determined by a Daubert inquiry. Third, the
        testimony must assist the trier of fact through the application of
        expertise to understand the evidence or determine a fact in issue.

 United States v. Clark, 2018 WL 4744306, at *2 (M.D. Fla. October 2, 2018) (citing

 Arthur v. Comm’r, Ala. Dep’t of Corr., 840 F.3d 1268, 1309 (11th Cir. 2016). Moreover,

 “[i]f the testimony satisfies these three requirements, it must then still satisfy Rule

 403.” Id. It is necessary for the district court to weigh the value of this type of

 evidence against the potential to mislead or confuse because expert testimony may be

 assigned “talismanic significance” in the eyes of lay jurors. Frazier, 387 F.3d at 1263.

 The burden of establishing each of these three requirements rests on the proponent of

 the expert opinion. Id. at 1260.

        The qualification prong “requires the trial court to examine the credentials of

 the proposed expert in light of the subject matter of the proposed testimony.” Clena

 Invs., Inc. v. XL Specialty Ins. Co., 280 F.R.D. 653, 661 (S.D. Fla. 2012) (internal

 quotation and citation omitted). Put another way, the court “must consider whether

 an expert is qualified to testify competently regarding the matters he intends to

 address.” Id. (citing City of Tuscaloosa v. Harcros Chemicals, Inc., 158 F.3d 548, 562–63

 (11th Cir. 1998)). Admittedly this is not a “stringent inquiry,” but experts must meet

 a minimal level of qualification in order to testify. Ryken v. Celebrity Cruises, Inc., 2019

 WL 5485177, at *4 (S.D. Fla. 2019) (finding that proposed expert’s report did not

 explain how his work experience applied to the opinions he intended to offer or the

 facts of the case).
                                              4
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 5 of 18 PageID 1119




        As to reliability, the same criteria that are used to assess the reliability of a

 scientific opinion may be used to evaluate the reliability of non-scientific, experience-

 based testimony. Kumho Tire v. Carmichael, 526 U.S. 137, 152 (1999). In determining

 whether an expert's testimony is reliable, the Daubert factors are applicable in cases

 where an expert eschews reliance on any rigorous methodology and instead purports

 to base his opinion merely on experience or training. Thus, in all instances, the

 district court’s gatekeeping function requires it to find “that an expert’s testimony . . .

 rests on a reliable foundation.” Daubert, 509 U.S. at 591. Experience, standing alone,

 is not a sufficient foundation rendering reliable any conceivable opinion the expert

 may express. Frazier, 387 F.3d at 1261. The Committee Note to the 2000

 Amendments to Rule 702 states that:

        if the witness is relying solely or primarily on experience, then the
        witness must explain how that experience leads to the conclusion
        reached, why that experience is a sufficient basis for the opinion, and
        how that experience is reliably applied to the facts. The trial court's
        gatekeeping function requires more than simply “taking the expert's
        word for it.”

 (quoting Daubert v. Merrell Dow Pharms., Inc., 43 F.3d 1311, 1319 (9th Cir. 1995)).

 Eleventh Circuit caselaw “plainly establishes that one may be considered an expert

 but still offer unreliable testimony.” Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326

 F.3d 1333, 1342 (11th Cir.2003). “Quite simply, under Rule 702, the reliability

 criterion remains a discrete, independent, and important requirement for

 admissibility.” Frazier, 387 F.3d at 1261.




                                              5
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 6 of 18 PageID 1120




        With regard to the third prong of the analysis—whether the testimony can

 assist, or be helpful to the trier of fact—it has long been recognized that expert

 testimony is admissible only if it concerns matters that are beyond the understanding

 of the average lay person. Frazier, 387 F.3d at 1262; see also United States v. Rouco, 765

 F.2d 983, 995 (11th Cir.1985) (expert testimony is admissible if it offers something

 beyond the understanding and experience of the average citizen). Proffered expert

 testimony generally will not help the trier of fact when it offers nothing more than

 factual and legal conclusions that can be argued by experienced lawyers for the

 parties in closing arguments. Frazier, 387 F.3d at 1263.

        In keeping with this principle, “expert witnesses are not permitted to

 offer legal conclusions as opinions.” Link v. Hall, 2011 WL 13232375, *2 (M.D. Fla.

 Feb. 4, 2011) (citing Cook ex rel. Estate of Tessier v. Sheriff of Monroe County, Fla., 402

 F.3d 1092, 1112, n.8 (11th Cir. 2005)). Nor may they testify “as to questions of law

 regarding the interpretation of a statute, the meaning of terms in a statute, or the

 legality of conduct,” as legal determinations and what the law means are for the

 Court to explain. SEC v. Spartan Securities Group, Ltd., 2020 WL 7024885, at *7 (M.D.

 Fla. Nov. 30, 2020) (internal quotation omitted). A person’s legal obligations under

 federal law are “a matter for instructions from the trial court and not properly a

 subject for testimony by an expert witness.” Id. (internal quotation omitted); see also

 Jones v. Midland Funding, LLC, 616 F. Supp. 2d 224, 227 (D. Conn. 2009 (“[A]n

 expert should not be permitted to express an opinion that is merely an interpretation

 of federal statutes or regulations, as that is the sole province of the Court.”); United
                                               6
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 7 of 18 PageID 1121




 States v. Long, 300 Fed App’x 804, 815 (11th Cir. 2008) (expert’s statement that an

 entity was an artifice or scheme to defraud was “an impermissible legal conclusion”);

 Pinal Creek Group v. Newmont Mining Corp., 152 F. Supp. 2d 1037, 1046 (D. Ariz.

 2005) (precluding law professor from offering opinion regarding the law that

 governed the case and federal antitrust law).

        B.     Federal Rule of Evidence 704

        As the Advisory Committee Notes to the Proposed Rule 704 states, older

 cases often foreclosed expert testimony on the “ultimate issue” in the case on the

 ground that such testimony invaded the province of the jury. Rule 704(a) reflected a

 trend in the caselaw toward liberalizing this rule. But Rule 704(b) contains a clear

 and explicit exception:

        In a criminal case, an expert witness must not state an opinion about
        whether the defendant did or did not have a mental state or condition
        that constitutes an element of the crime charged or of a defense. Those
        matters are for the trier of fact alone.

 (emphasis added). The case law applying Rule 704 could not be more clear

 that Rule 704(b) bars expert testimony that expressly states an opinion as to

 the defendant’s state of mind at the time of the offense. United States v. Alvarez,

 837 F.2d 1024, 1031 (11th Cir. 1988).

 II.   ARGUMENT

        A.     Portions of Elizabeth Shaw’s Opinions Should be Excluded

        On page 9 of her report, Shaw provides a summary of her seven opinions. She

 should be precluded from testifying on the opinions expressed in bullet points 1-2,

                                             7
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 8 of 18 PageID 1122




 and 5-7 because they amount to impermissible legal opinions or legal advocacy on

 behalf of the defendants, leaving her to testify only on the opinions expressed in

 bullet points 2-3.

               1.     Shaw seeks to express legal opinions

        Shaw’s first two opinions (bullet points 1 and 2) concern whose legal

 obligation it is—a medical professional or a laboratory—to determine the medical

 necessity of tests performed by a laboratory when claims are submitted for

 reimbursement to a payor. Shaw opines that medical necessity is exclusively the

 purview of the clinician who ordered the test and requested that the laboratory

 perform it, and not the responsibility of either a laboratory or a payor.

        Shaw should be precluded from offering any opinion on this subject for several

 reasons. First, even apart from the question whether a lawyer can provide an expert

 opinion on an individual’s legal obligations, Shaw barely addresses whether the

 charged defendant, James Porter, was legally capable of making medical necessity

 determinations. She merely claims that as a non-clinician, Porter would be practicing

 medicine without a license if he did so—without explaining how a laboratory owner

 who knew his laboratory was submitting medically bogus claims could be relieved of

 all legal liability for fraud. Shaw Report at 10. Shaw has virtually nothing to say

 about Porter because it is plain that a laboratory owner who knowingly joins an

 agreement with a hospital to submit claims that he knows are medically unnecessary

 has conspired to commit criminal fraud. As with much of her report, Shaw is simply



                                            8
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 9 of 18 PageID 1123




 engaging in legal advocacy and offering legal conclusions that can be argued by

 Porter’s defense attorney in closing arguments. Frazier, 387 F.3d at 1263.

        Second, in addressing the legal responsibility of Pinnacle, the laboratory

 Porter controlled, her opinion is based on a citation to 42 C.F.R. § 493.2 (a

 regulation that sets forth the definition of a laboratory) and a citation to Florida

 Statutes Section 483.803 (which similarly provides a definition of a clinical

 laboratory). Shaw Report at 10-11. Drawing on language in these legal authorities

 describing laboratories as places where materials from the human body are examined

 in order to provide information for diagnosing and preventing disease, Shaw opines

 that the job of Pinnacle was only to examine the materials provided to them, and not

 to make determinations of medical necessity of the tests ordered by clinicians. This

 “opinion” is nothing more than her own view of the legal conclusions to be drawn

 from the federal regulation and the state statute. This does not amount to employing

 “specialized knowledge” to assist the jury in understanding the evidence or any of

 the facts in issue; at best it is lawyering, which is not the job of an expert witness but

 of Porter’s lawyer, and at worst it is an invasion of the Court’s responsibility to

 instruct the jury on the applicable law. As Judge Covington observed just a few

 months ago, a person’s legal obligations under federal law are “a matter for

 instructions from the trial court and not properly a subject for testimony by an expert

 witness.” Spartan Securities, 2020 WL 7024885, at *7.

        In bullet point 7 of her summary, Shaw opines that “[t]he claims described in

 the Indictment are not fraudulent [but] amount to no more than a possible breach of
                                              9
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 10 of 18 PageID 1124




 contract claim.” In the body of the report, Shaw describes the case law distinguishing

 fraud from breach of contract and goes on to explain that in order to find fraud,

 “[t]here must be some level of prior intent.” Shaw Report at 19-20. This “opinion” is

 almost indistinguishable from the legal argument Porter made in his motion to

 dismiss: “Even if the Hospitals potentially breached their contracts with the health

 plans by being reimbursed for uncovered services, that is not a crime.” D.E. 246, at

 10. In fact, to support her point, Shaw’s report even describes the holdings in the two

 cases, United States v. Soler and United States v. Chaplin, that Porter cited following the

 quote above. This does not remotely qualify as expert testimony. This Court will

 provide the definition of what constitutes fraud in its jury instructions. Moreover, a

 witness cannot get up in front of a jury and opine—with the full authority of an

 expert—that the Government’s fraud theory is legally deficient because there is

 insufficient evidence of fraudulent intent. Here the point the Eleventh Circuit made

 in Frazier is especially apt: expert testimony is unhelpful when it merely consists of

 factual and legal conclusions that lawyers will argue in closing argument.

               2.     Shaw lacks the qualifications to opine on whether claims
                      submitted by the rural hospitals contained material
                      misrepresentations, and fails to provide a reliable methodology
                      for these opinions

        Bullet points 5-6 in Shaw’s summary are that the rural hospitals “did not

 misrepresent the identity of the reference laboratories” and “Pinnacle did not conceal

 its identity from payers.” The topic of what information the insurers would have

 expected to receive in the claims submitted by the rural hospitals, and whether the

                                             10
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 11 of 18 PageID 1125




 claims contained material misrepresentations or omissions in light of the agreements

 between the hospitals and the insurers, is an appropriate subject for expert testimony.

 The Government’s expert, Dr. Peter Kongstvedt, addressed these topics in his report,

 and indeed a good deal of Shaw’s report appears to be directed at rebutting Dr.

 Kongstvedt.

        However, the fact remains that Shaw plainly does not possess the

 qualifications to offer expert testimony on these subjects. Shaw is a lawyer in private

 practice who, according to her resume, “represents healthcare clients in government

 investigations and enforcement actions” involving various federal health care-related

 statutes. She assists in responding to government investigations, including

 responding to search warrants, subpoenas, requests for information, and other

 enforcement activities. Put another way, Shaw is primarily an advocate for her

 clients in responding to government investigations and allegations of potential

 wrongdoing in the health care space—certainly an honorable calling, but hardly one

 that makes her an independent expert qualified to render opinions on behalf of a

 criminal defendant charged by the government with fraud. Viewed in light of her

 other inadmissible legal opinions, it seems apparent that Shaw’s testimony—even on

 topics that would otherwise be appropriate for expert opinion—is designed to place a

 defense lawyer on the stand to offer evidence in the guise of an expert. Porter’s

 lawyer may argue such points to the jury in his opening and closing, but Shaw may

 not.



                                           11
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 12 of 18 PageID 1126




        Even apart from her role as a defense advocate for health care clients, Shaw

 lacks the required qualifications to weigh in on the issues surrounding the submission

 of claims by rural hospitals to insurers or the insurance contracts. In regard to

 transactional work, she claims to have “extensive experience in analyzing and

 structuring complex health care arrangements” so as to comply with state and federal

 fraud and abuse statutes, but one searches her resume in vain for any specific

 examples of experience with the terms or scope of contracts between private insurers

 and providers, not to mention the process of claim submission that is at the heart of

 this case. Nor do her presentations or publications offer any clues, as they deal with

 subjects such as DOJ enforcement actions, HIPAA, medical marijuana, and general

 contract negotiations. 1 Simply having experience in “health care-related

 transactions” does not qualify Shaw to testify as an expert on whether there were

 misrepresentations to insurers in this case any more than an experienced cardiologist

 would be qualified to testify as an expert in a case involving alleged podiatric

 malpractice. The Court must consider Shaw possesses the qualifications needed “to

 testify competently regarding the matters [s]he intends to address.” Clena Invs, 280

 F.R.D. at 661 (S.D. Fla. 2012). Shaw roundly fails such an evaluation.

        Furthermore, Shaw fails to provide any explanation for how she reaches her

 opinions about the lack of misrepresentations by the rural hospitals and the absence



 1
   After 2006, all of Shaw’s listed publications are law firm client alerts—hardly the kind of
 independent scholarship that marks the development of expertise that qualifies one to come before a
 jury as an expert witness.

                                                 12
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 13 of 18 PageID 1127




 of Pinnacle concealing its identity from insurers. At the top of page 13, Shaw

 purports to rebut Dr. Kongstvedt’s opinion that the defendants engaged in

 misrepresentations by submitting lab testing claims under the NPI of the hospital and

 declining to identify the independent laboratories that performed the tests. On this

 point, Shaw simply says the language of the Putnam-RightCHOICE contract

 providing for reimbursement for services “available from Hospital” is ambiguous,

 and would permit the hospital to submit claims that were “made available” through

 a reference laboratory. In stark contrast to Dr. Kongstvedt—who conducted a

 detailed analysis of the lab claim datasets, the (limited) circumstances under which a

 health care provider may bill for services provided by another provider, the

 relationship between Medicare regulations on this subject and the provisions of

 private payor contracts (Kongstvedt Report at 39-45)—Shaw just offers her own ipse

 dixit.

          Elsewhere, Shaw addresses a core aspect of the Government’s case—that the

 purpose of the scheme was to take advantage of the higher in-network

 reimbursements offered under the insurers’ contracts with rural hospitals—by saying

 simply that when a rural hospital submits claims under its own NPI for lab tests

 conducted at independent laboratories, “[p]ayment will be higher, but this does not

 mean that there is a scheme to take advantage of the in-network contracts.” Shaw

 Report at 12. Again, her report lacks any explanation of why this is so, how Shaw

 came to this conclusion (other than relying on her perspective as a health care

 defense attorney), or what materials Shaw relied on.
                                           13
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 14 of 18 PageID 1128




       Shaw provides more information concerning her opinion that Pinnacle did not

 conceal its identity as the reference lab for Putnam Hospital from the insurers. On

 page 18, she cites to Pinnacle submitting documents containing its logo to certain

 insurers in connection with pre-payment reviews and audits. This, she claims, put the

 insurers on notice that Putnam was billing for lab services actually provided by

 Pinnacle. But this evidence hardly supports her opinion or renders it reliable as a

 general statement of Pinnacle or Porter’s lack of concealment: these submissions

 occurred after Putnam had already been billing the insurers for quite some time

 without revealing the identity of Pinnacle or any other reference lab, and this evidence

 relates to only one of the three rural hospitals that the Government alleges submitted

 fraudulent claims to insurers for lab tests performed by Pinnacle. In short, Shaw’s

 purported opinions on these core issues are utterly unexplained and lack foundation,

 rendering them unreliable and therefore inadmissible. Frazier, 387 F.3d at 1281.

              3.     Shaw’s opinions about Porter’s intent are inadmissible

       Shaw baldly contends that “[t]here was no intent by James Porter, HLP or

 Pinnacle to conceal the identity of Pinnacle as the reference laboratory that

 performed the laboratory testing for the Rural Hospitals.” Shaw Report at 19. Later,

 after describing the difference between fraud and breach of contract (in an

 inadmissible portion of her opinion, as illustrated above), she explains that fraud

 requires “some level of prior intent.” She then goes on to say that the record contains

 no evidence that the Porters, HLP, or Pinnacle engaged in a scheme or artifice to



                                           14
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 15 of 18 PageID 1129




 defraud, thereby connecting the absence of evidence to the requirement of intent to

 defraud.

        Any opinion by Shaw that Porter lacked criminal intent is squarely foreclosed

 by Federal Rule of Evidence 704(b), which provides that an expert “must not state an

 opinion about whether the defendant did or did not have a mental state or condition

 that constitutes an element of the crime charged or of a defense.” See also Alvarez, 837

 F.2d at 1031. There is no question that intent to defraud is an element of the wire

 fraud and health care fraud offenses that underlie the conspiracy with which James

 Porter is charged. See United States v. Maxwell, 579 F.3d 1282, 1299 (11th Cir. 2009).

 Rule 704(b) could not be clearer: Shaw cannot express any opinion about Porter’s

 lack of criminal intent, as that is exclusively for the jury to determine.

        B.     C. Ross Berry’s Opinions Should Be Excluded

        Counsel for the Porters submitted what purports to be an expert report of C.

 Ross Berry, the President and Principal Consultant at Shandon Enterprises, which is

 described on Berry’s resume as a business advisory group. Berry has also served as

 the CEO of hospitals and in other executive positions in the health care field. This

 cursory three-page report, bereft of any opinions, bases, or conclusions at all, is not

 worthy of being called an expert opinion. It is simply advocacy.

        To the extent Berry expresses anything resembling an expert opinion, it

 appears to be that hospitals, and particularly rural hospitals, outsource many of their

 services, both in the clinical and non-clinical areas. A few of the many examples

 given by Berry include staffing of medical specialties, ambulance services, laundry,
                                             15
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 16 of 18 PageID 1130




 billing, legal, information technology, and laboratory services. This is “frequently

 undertaken” and is driven by factors such as compressed profit margins and the need

 to fill a gap and prepare for a more permanent solution.

       It is perhaps too obvious to require citation to authority that a prerequisite to a

 witness testifying as an expert is the expression of some opinion about a matter in

 issue. Berry’s report offers nothing in the form of an opinion, but instead just some

 observations about the frequency of outsourcing. Presumably the point of Berry’s

 testimony is to reinforce the notion that rural hospitals contracting with reference

 laboratories to perform urine and blood testing on behalf of non-patients living all

 across the country is normal and routine, just like outsourcing physician staffing,

 laundry, legal services, and information technology is normal and routine. But this

 case is not about the practice of hospital “outsourcing” in general—as the

 Superseding Indictment alleges, it is about very specific plans set up by rural hospital

 operators and independent laboratory operators to perform testing at the independent

 labs and bill them through the hospitals in order to take advantage of generous

 reimbursement rates from insurers. Nothing in the brief report supplied by Berry

 even remotely touches on that issue or offers anything that could possibly help a jury

 understand the evidence or determine a fact in issue. Simply put, this is not an expert

 opinion, and Berry should be precluded from testifying.




                                            16
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 17 of 18 PageID 1131




                                      CONCLUSION

       For the foregoing reasons, the Government’s motion to strike portions of

 Elizabeth Shaw’s expert opinions, and all of C. Ross Berry’s expert opinion should

 be granted.

                                         Respectfully submitted,

                                         KARIN HOPPMANN
                                         Acting United States Attorney

                                   By:    /s/ Tysen Duva
                                         TYSEN DUVA
                                         Assistant United States Attorney
                                         Florida Bar No. 0603511
                                         300 N. Hogan Street, Suite 700
                                         Jacksonville, Florida 32202
                                         Telephone: (904) 301-6300
                                         Facsimile: (904) 301-6310
                                         E-mail: Tysen.Duva@usdoj.gov

                                         DANIEL KAHN, ACTING CHIEF
                                         U.S. DEPARTMENT OF JUSTICE
                                         CRIMINAL DIVISION, FRAUD SECTION

                                   By:   /s/ James V. Hayes
                                         JAMES V. HAYES (FL Bar # A5501717)
                                         Senior Litigation Counsel
                                         GARY A. WINTERS (FL Bar # A5501852)
                                         Trial Attorney
                                         United States Department of Justice
                                         Criminal Division, Fraud Section
                                         1400 New York Avenue, NW
                                         Washington, DC 20005
                                         Tel: (202) 598-2382
                                         Email: Gary.Winters@usdoj.gov
                                                 James.Hayes@usdoj.gov




                                          17
Case 3:20-cr-00086-TJC-JBT Document 267 Filed 03/16/21 Page 18 of 18 PageID 1132




                           CERTIFICATE OF SERVICE

       I hereby certify that, on March 16, 2021, a true and correct copy of the foregoing

 was filed and served on all counsel via the CM/ECF system.


                                                  /s/ Gary A. Winters
                                                  GARY A. WINTERS
                                                  Trial Attorney
                                                  Criminal Division, Fraud Section




                                           18
